Mikoll, J.
(dissenting). I respectfully dissent.
The privilege given to authorized emergency vehicles to disobey traffic laws does not prevent recovery for damages caused by the negligence of the driver of such a vehicle. While the police here had the duty to undertake the pursuit, they were not immune from their own acts of negligence *402in the operation of the vehicle which factually might be found to be a proximate or concurrent proximate cause of the accident. Whether a driver is negligent is a question to be resolved by the trier of fact (Thain v City of New York, 35 AD2d 545, affd 30 NY2d 524).
There was sufficient evidence here to support the trial court’s finding that Trooper DiNuzzo’s negligence was a concurrent proximate cause of the accident. The trooper testified that he was familiar with Route 7 and was aware that the pursued car and his vehicle were going toward the intersection of the Northway with Route 7 where the speed limit was 25 miles per hour and that cars from the east on Route 7 would have to cross his lane to enter the North way. He was aware, as well, of the construction on Route 7. Assistance was on the way from the Colonie Police. Nonetheless, he pursued the Plante vehicle for a mile and a half before attempting to stop it so as to obtain a VASCAR reading. As a result, he chased the Plante car at 110 miles per hour into a 25-mile per hour zone and into a busy intersection. Though the chase occurred at 1:00 a.m., there were three cars waiting at the intersection to enter the North way from Route 7. The Court of Claims aptly noted, “it must be seen as virtually certain that a catastrophic accident would occur [either at the Northway or the Latham Circle] if the chase were continued” farther than a quarter mile west of the North way.
According to the expert testimony of the claimants’ expert, the trooper violated State Police guidelines. The trier of fact, in a proper exercise of his function, weighed this testimony against the conflicting opinion of the expert offered by the State and found it more credible. There is no reason to disturb such finding.
The judgments should be affirmed.
Main, Casey and Yesawich, Jr., JJ., concur with Kane, J. P.; Mikoll, J., dissents and votes to affirm in an opinion.
Judgments reversed, on the law and the facts, and claims dismissed, without costs.